Citation Nr: 0907373	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-07 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-
connected residuals of basal cell and squamous cell 
carcinomas.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1957 to 
December 1978.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision by the Appeals 
Management Center (AMC).  The appeal has been transferred to 
the Board by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Columbia, South Carolina.

The appeal is REMANDED to the RO via the AMC.  VA will notify 
the appellant if further action is required.


REMAND

The Veteran was provided a VA scars examination in November 
2005.  In the Veteran's March 2007 Statement of Accredited 
Representative in Appealed Case, the Veteran's representative 
asserted that since the November 2005 VA examination the 
Veteran's condition has become worse and another examination 
is warranted to determine the current level of severity of 
his disability.  The Veteran's representative claimed that 
the Veteran's surgical scars are now tender and painful to 
touch, which the Board notes is not recorded in the November 
2005 VA examination report.  

The Board acknowledges that where the record does not 
adequately reveal the current state of disability, the duty 
to assist requires a thorough and contemporaneous medical 
examination.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) 
(where appellant complained of increased hearing loss two 
years after his last audiology examination, VA should have 
scheduled the appellant for another examination); Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994) (holding that, in a claim 
for an increased rating, the Board erred in relying on a 23-
month-old examination where the appellant submitted evidence 
to indicate there had been a material change in his 
disability since that examination); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Reexamination will 
be requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See 38 C.F.R. § 3.327(a) (2007).  Where the 
evidence of record does not reflect the current state of the 
Veteran's disability, a VA examination must be conducted.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board observes that the Veteran last had a VA scars 
examination for compensation and pension purposes in November 
2005.  The Veteran's last VA examination was more than three 
years ago and the Veteran claims that his residuals of basal 
cell and squamous cell carcinomas have worsened, with 
tenderness and pain.  Therefore, the Board finds that a 
thorough and contemporaneous VA examination would certainly 
assist the Board in clarifying the current severity of the 
Veteran's residuals of basal cell and squamous cell 
carcinomas.  Such examination would be instructive with 
regard to the appropriate disposition of the claim under 
appellate review.  See Littke v. Derwinski, 1 Vet. App. 90 
(1990).  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA scars 
examination to determine the current 
nature and severity of his service-
connected residuals of basal cell and 
squamous cell carcinomas.  The examiner 
should also provide a full description of 
the effects of the scars upon the 
Veteran's employment and daily life, 
including any manifest limitation of 
activity alleged by the Veteran.  The 
claims folder must be made available to 
and be reviewed by the examiner in 
connection with the examination.

2.  Once the above action has been 
completed, readjudicate the claim and 
issue a supplemental statement of the 
case.  Then afford the Veteran and his 
representative the requisite opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate action.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




